Citation Nr: 1032828	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a separate rating for residual scars of a 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1946 to August 
1948, and from November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision, in which the RO 
increased the rating for the Veteran's right lung disability to 
10 percent.  

In August 2009, the case was remanded for additional notice and 
development to include a determination as to whether a separate 
rating for surgical scarring was warranted under Esteban v. 
Brown, which held that a veteran is entitled to separate ratings 
for each residual arising from a single disability if none of the 
symptomology for one condition is duplicative or overlapping with 
that of the other condition.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The RO, however, failed to adjudicate this issue and, in 
June 2010, the issue was remanded by the Board yet again so that 
the Veteran might receive a supplemental statement of the case 
(SSOC) which addressed the issue presently before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residual 
scars of a spontaneous pneumothorax have not been manifested by 
deep scarring; there is no showing that the scars are poorly 
nourished, tender and painful, unstable, or painful on 
examination, nor do they cover an area of 6 square inches (39 sq. 
cm.) or cause any limitation of function.




CONCLUSION OF LAW

The criteria for a separate compensable rating for residual scars 
of a spontaneous pneumothorax have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, Diagnostic Codes 
7801-7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in an 
August 2006 pre-rating letter of the information and evidence 
needed to substantiate and complete his increased rating claim, 
to include how disability ratings and effective dates are 
assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including obtaining VA medical records and providing 
examinations.  As such, the Board finds the record adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, exists.  
Hence, the case is ready for adjudication.

As stated above, the Board remanded the issue on appeal in June 
2010 so that the Veteran could be afforded an SSOC.  The Board 
finds that, by adjudicating the issue on appeal in a June 2010 
SSOC, VA has substantially complied with the June 2010 Board 
remand instructions and that, therefore, the issue on appeal is 
now properly before the Board and ready for adjudication.  Dyment 
v. West 13 Vet.App. 141.  

II. Laws and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is known 
as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files show, or fail to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran filed his 
claim in June 2006 and has not specifically request consideration 
under the new provisions, only the pre-October2008 version of the 
schedular criteria is applicable.  

Under the relevant criteria in effect from August 30, 2002, the 
Veteran's skin disorders may be rated under Diagnostic Codes 
7801, 7802, 7803, 7804 and 7805.  

Diagnostic Code 7801, concerning scars in areas other than the 
head, face, or neck that are deep or that cause limited motion, 
affords a 10 percent rating where there is involvement of an area 
or areas exceeding 6 square inches (39 sq. cm.).  

Note (1) provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial and that do not cause 
limited motion.  Such scars covering an area or areas of 144 
square inches (929 sq. cm.) or greater warrants a maximum 
10 percent evaluation.  Note (1) provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.

Diagnostic Code 7803, for superficial and unstable scars, and 
Diagnostic Code 7804, for scars that are superficial and painful 
on examination both warrant a maximum 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Diagnostic Code 7805, for other scars, rates based on limitation 
of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

III. Factual Background and Analysis

Procedurally, in a July 1952 rating decision, the Veteran was 
granted service connection for residuals of a spontaneous 
pneumothorax of the right lung and assigned a noncompensable 
disability evaluation.  By a January 1961 rating decision, the 
Veteran's disability evaluation was briefly increased to a 
100 evaluation, effective August 16, 1960, to reflect a 
recurrence of the spontaneous pneumothorax and returned to a 
noncompensable evaluation, effective February 16, 1961, to 
reflect the Veteran's recovery.  In June 2006, the Veteran 
asserted that he was entitled to a compensable rating and, in a 
November 2006 rating decision, the RO assigned a 10 percent 
evaluation for residuals of a spontaneous pneumothorax of the 
right lung.  The Veteran appealed this decision and, in a June 
2010 decision, the Board affirmed the RO's decision that the 
Veteran was not entitled to a rating in excess of 10 percent for 
residuals of a spontaneous pneumothorax of the right lung.  The 
Board also, however, found that VA should address whether the 
Veteran's residual scars warranted a separate evaluation as the 
symptomatology of his scars could be distinct from the other 
residuals of his spontaneous pneumothorax of the right lung.  
Esteban v. Brown, 6 Vet. App. 259

Included in the claims file is the Veteran's August 2006 VA 
examination in which the Veteran's VA examiner noted that the 
Veteran had a surgical scar in the right anterior chest which was 
well healed, non-tender and hardly visible.

The Veteran was afforded a second examination in November 2009.  
During this examination, it was noted that the Veteran's surgical 
scarring was not deep, did not affect an area of 39 square 
centimeters, was stable and not painful on examination and did 
not limit function.  

As stated above, without disfigurement, limitation of motion, 
pain on examination of scars or impairment of function, the 
Veteran cannot receive a compensable rating for superficial 
scarring.  In this case, both of the Veteran's examiners have 
reported that the evidence of record does not demonstrate the 
required symptomatology to warrant a separate compensable rating.

As noted earlier, where there are wholly different residuals of 
the same disability, a Veteran can be compensated under separate 
ratings for each respective residual.  Esteban, 6 Vet. App. at 
261.  In this case, however, the Board finds that the Veteran's 
symptomology does not warrant additional compensation under a 
different diagnostic code as the required symptoms for a separate 
evaluation have not been shown to exist.  Accordingly, the 
preponderance of the evidence is against granting a separate 
compensable evaluation for residual scars of a spontaneous 
pneumothorax, and the claim must be denied.  In light of the 
above, remand or referral for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.312(b) or for a total rating due to 
individual unemployability (TDIU) is not necessary under the 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a separate rating for residual scars of a 
spontaneous pneumothorax is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


